Title: From Thomas Jefferson to George Rogers Clark, 19 December 1807
From: Jefferson, Thomas
To: Clark, George Rogers


                        
                            Dear General
                     
                            Washington Dec. 19. 07.
                        
                        As I think it probable your brother will have left you before the inclosed comes to hand, I have left it
                            open, and request you to read it, and do for me what it asks of him, and what he will do should he still be with you: that
                            is to say to have the bones packed & forwarded for me to William Brown, Collector at N. Orleans, who will send them on
                            to me.
                        I avail myself of this occasion of recalling myself to your memory, & of assuring you that time has not
                            lessened my friendship for you. we are both now grown old. you have been enjoying in retirement the recollection of the
                            services you have rendered your country, and I am about to retire, without an equal consciousness that I have not occupied
                            places in which others would have done more good. but in all places & times I shall wish you every happiness, and salute
                            you with great friendship & esteem.
                        
                            Th: Jefferson
                            
                        
                    